                   Case 20-11768-CSS                Doc 398         Filed 09/08/20           Page 1 of 10




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


--------------------------------------------------------- x
In re:                                                    : Chapter 11
                                                          :
                                              1
Lucky Brand Dungarees, LLC, et al.,                       : Case No. 20-11768 (CSS)
                                                          :
                                 Debtors.                 : (Jointly Administered)
                                                          :
--------------------------------------------------------- : Ref. Docket No. 383
                                                          x

                                             AFFIDAVIT OF SERVICE

STATE OF OHIO      )
                   ) ss.:
COUNTY OF FRANKLIN )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1.      I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 5151
        Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and am
        not a party to the above-captioned action

2.      On August 27, 2020, I caused to be served the “Notice of Rejection of Certain Unexpired
        Leases,” dated August 27, 2020 [Docket No. 383], by causing true and correct copies to be:


       i. enclosed in separate postage pre-paid envelopes and delivered via overnight mail to
          those parties listed on the annexed Exhibit A,

      ii. enclosed in separate postage pre-paid envelopes and delivered via first class mail to
          those parties listed on the annexed Exhibit B, and

      iii. delivered via electronic mail to those parties listed on the annexed Exhibit C.



1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
     (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
     Santa Fe Avenue, Los Angeles, California 90013.




                            T:\Clients\LUCKY\Affidavits\Lease Rejection Notice DI 383_08-27-20_OA.docx
           Case 20-11768-CSS               Doc 398         Filed 09/08/20           Page 2 of 10




  3. All envelopes utilized in the service of the foregoing contained the following legend:
     "LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION
     OF ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT."

                                                                                 /s/ Angela Chachoff
                                                                                 Angela Chachoff


Sworn to before me this
 28th day of August, 2020
/s/ Andrea R. Speelman
Notary Public, State of Ohio
Commission Expires March 21, 2024




                   T:\Clients\LUCKY\Affidavits\Lease Rejection Notice DI 383_08-27-20_OA.docx
Case 20-11768-CSS            Doc 398         Filed 09/08/20           Page 3 of 10




                               Exhibit A




     T:\Clients\LUCKY\Affidavits\Lease Rejection Notice DI 383_08-27-20_OA.docx
                  Case 20-11768-CSS   Doc 398     Filed 09/08/20   Page 4 of 10

                              Lucky Brand Dungarees, LLC, et al.
                                  Case No. 20-11768 (CSS)

LBR_DI 383_08272020                               LBR_DI 383_08272020

MACERICH DEPTFORD LLC                             SOMERSET COLLECTION LIMITED PARTNERSHIP
401 WILSHIRE BLVD                                 100 GALLERIA OFFICENTRE
SUITE 700                                         SUITE 427
SANTA MONICA, CA 90401                            SOUTHFIELD, MI 48034




LBR_DI 383_08272020                               LBR_DI 383_08272020

RENAISSANCE AT COLONY PARK LLC                    MACERICH
PO BOX 13809                                      401 WILSHIRE BOULEVARD
JACKSON, MS 39236                                 SUITE 700
                                                  SANTA MONICA, CA 90401




                                              1
Case 20-11768-CSS            Doc 398         Filed 09/08/20           Page 5 of 10




                               Exhibit B




     T:\Clients\LUCKY\Affidavits\Lease Rejection Notice DI 383_08-27-20_OA.docx
                                                     Lucky Brand
                           Case 20-11768-CSS       Doc 398 Filed 09/08/20
                                                    Service List
                                                                                 Page 6 of 10

Claim Name                               Address Information
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST MAIL STOP 5 Q30 133
                                         PHILADELPHIA PA 19104-5016
JULIET SARKESSIAN                        U.S. TRUSTEE 211 EAST MEADE ST. PHILADELPHIA PA 19118
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP   (COUNSEL TO SAN MARCOS CISD) ATTN: DIANE WADE SANDERS PO BOX 17428 AUSTIN TX
                                         78760
MONZACK MERSKY BROWDER AND HOCHMAN,      (COUNSEL TO DANIA LIVE 1748 II, LLC) ATTN: RACHEL B. MERSKY 1201 N. ORANGE
P.A.                                     STREET, SUITE 400 WILMINGTON DE 19801
NOLD MUCHINSKY PLLC                      ADDRESS ON FILE




                                Total Creditor count 6




Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 1
Case 20-11768-CSS            Doc 398         Filed 09/08/20           Page 7 of 10




                               Exhibit C




     T:\Clients\LUCKY\Affidavits\Lease Rejection Notice DI 383_08-27-20_OA.docx
                Case 20-11768-CSS       Doc 398      Filed 09/08/20    Page 8 of 10
                                  Lucky Brand Dungarees, LLC, et al.
                                      Case No. 20-11768 (CSS)
                 Creditor Name                                   Email
                                      JOSEPH.HOPE@BROOKFIELDPROPERTIESRETAIL.C
                                      OM;
                                      JULIE.BOWDEN@BROOKFIELDPROPERTIESRETAIL.
BROOKFIELD                            COM
                                      CHRISTINE_MONA@BUSANAGROUP.COM;
BUSANA APPAREL PTE LTD                SGOYAL@BUSANAGROUP.COM
                                      AROON@HIRDARAMANI.COM
HIRDARAMANI INTERNATIONAL EXPORTS(PVT)LT
INT, S.A.                             SHELLY@INTTRADINGUSA.COM
ORIT TRADING LANKA (PVT) LTD          MODITHA@ORITSL.COM; AJITH@ORITSL.COM
RED & BLUE INTERNATIONAL CO., LTD.    JERRY.TING@AGI-LIMITED.COM
                                      JOYKIM@UBASEINTERNATIONAL.COM;
UBASE INTERNATIONAL, INC.             YONGKIM@UBASEINTERNATIONAL.COM
                                      USTPREGION03.WL.ECF@USDOJ.GOV;
OFFICE OF THE UNITED STATES TRUSTEE   juliet.m.sarkessian@usdoj.gov

WELLS FARGO BANK, NA AS ADMIN AGENT       ksimard@choate.com; Maggie.Townsend@wellsfargo.com
WELLS FARGO BANK, NA AS TERM AGENT        wolfje@gtlaw.com
                                          thomas.califano@dlapiper.com; shmuel.klahr@dlapiper.com
LANTERN CAPITAL PARTNERS                  ; tommy.felix@dlapiper.com
HILCO MERCHANT RESOURCES LLC              hollysnow@paulhastings.com
CLOVER HOLDERS II, LLC                    collins@rlf.com
WILMINGTON TRUST, NA AS ADMIN AGENT       antone.little@alston.com
WILMINGTON TRUST, NA AS ADMIN AGENT       david.wender@alston.com
BANCO POPULAR                             Rose.Dillon@popular.com
BANK OF HAWAII                            Glenda.Albano@boh.com
JP MORGAN CHASE CASH MANAGEMENT           jacqueline.f.davis@jpmorgan.com
WELLS FARGO CAPITAL FINANCE               Maggie.Townsend@wellsfargo.com
WELLS FARGO CASH MANAGEMENT               julie.yamauchi@wellsfargo.com
SECURITIES & EXCHANGE COMMISSION          help@sec.gov
SECURITIES & EXCHANGE COMMISSION          newyork@sec.gov
OFFICE OF THE UNITED STATES ATTORNEY      USADE.Press@usdoj.gov
                                          KCornish@paulweiss.com; eackerman@paulweiss.com;
SPARC GROUP LLC AND ABG-LUCKY, LLC        bbolin@paulweiss.com; jstricker@paulweiss.com
FEDERAL EXPRESS CORPORATION               BANKRUPTCY@FEDEX.COM
JIING SHENG KNITTING CO LTD               KINGHO@MAIL.JMKNIT.COM
RONALD M. TUCKER                          rtucker@simon.com
VICTOR A. SAHN, ESQ.                      vsahn@sulmeyerlaw.com
                                          bhermann@paulweiss.com
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                          csamis@potteranderson.com;kgood@potteranderson.com;rm
POTTER ANDERSON & CORROON LLP             cneill@potteranderson.com
                                          bk@brookfieldpropertiesretail.com
BROOKFIELD PROPERTIES RETAIL, INC. AS AGENT
YCST                                      kcoyle@ycst.com;JMulvihill@ycst.com
                                          ksimard@choate.com;jfenn@choate.com;softedal@choate.c
CHOATE, HALL & STEWART LLP                om
REED SMITH LLP                            kgwynne@reedsmith.com;jangelo@reedsmith.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC       skaufman@skaufmanlaw.com
RICHARDS, LAYTON & FINGER, P.A.           collins@rlf.com;merchant@rlf.com;schlauch@rlf.com



                                             Page 1 of 3
                Case 20-11768-CSS        Doc 398      Filed 09/08/20    Page 9 of 10
                                   Lucky Brand Dungarees, LLC, et al.
                                       Case No. 20-11768 (CSS)
                                          haynesn@gtlaw.com;melorod@gtlaw.com;wolfje@gtlaw.co
GREENBERG TRAURIG, LLP                    m
OFFICE OF THE ATTORNEY GENERAL OF TEXAS jason.binford@oag.texas.gov;abigail.ryan@oag.texas.gov
                                          Douglas.Herrmann@troutman.com;Marcy.Smith@troutman.
TROUTMAN PEPPER HAMILTON SANDERS LLP com
MORRIS, NICHOLS, ARSHT & TUNNELL LLP      rdehney@mnat.com;jbarsalona@mnat.com
BURR & FORMAN LLP                         jfalgowski@burr.com;jhaithcock@burr.com
PERDUE, BRANDON, FIELDER, COLLINS & MOTT, osonik@pbfcm.com
                                           L.L.P.
OFFICE OF THE ATTORNEY GENERAL OF TEXAS layla.milligan@oag.texas.gov
PRYOR CASHMAN LLP                         rbeacher@pryorcashman.com
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.    tleday@mvbalaw.com
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP dallas.bankruptcy@publicans.com
BARCLAY DAMON LLP                         knewman@barclaydamon.com
BARCLAY DAMON LLP                         sfleischer@barclaydamon.com
THOMPSON HINE LLP                         Louis.Solimine@ThompsonHine.com
BALLARD SPAHR LLP                         heilmanl@ballardspahr.com
KURTZMAN STEADY, LLC                      kurtzman@kurtzmansteady.com
                                          kbifferato@connollygallagher.com;kconlan@connollygallag
CONNOLLY GALLAGHER LLP                    her.com
                                          KDWBankruptcyDepartment@kelleydrye.com;rlehane@kell
                                          eydrye.com;jraviele@kelleydrye.com;dkatsionis@kelleydrye.
KELLEY DRYE & WARREN LLP                  com
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP houston_bankruptcy@publicans.com
GOODKIN LAW GROUP, APC                    mshakouri@goodkinlaw.com
SINGER & LEVICK, P.C.                     mshriro@singerlevick.com
                                          egoldstein@goodwin.com;lwilliams@goodwin.com;bankrup
SHIPMAN & GOODWIN LLP                     tcy@goodwin.com;bankruptcyparalegal@goodwin.com
CLARK & TREVITHICK                        lhorowitz@clarktrev.com
GOULSTON & STORRS PC                      vmoody@goulstonstorrs.com;tcarter@goulstonstorrs.com
                                          Patrick.Jackson@faegredrinker.com;Michael.Pompeo@faegr
FAEGRE DRINKER BIDDLE & REATH LLP         edrinker.com
COZEN O’CONNOR                            tfrancella@cozen.com
                                          Sungjin.Hwang@limnexus.com;James.Till@limnexus.com;J
LIMNEXUS LLP                              ed.Donaldson@limnexus.com
TRAVIS COUNTY ATTORNEY                    Jason.Starks@traviscountytx.gov
BEWLEY, LASSLEBEN & MILLER, LLP           ernie.park@bewleylaw.com
MEYERS, ROMAN, FRIEDBERG & LEWIS LPA      dneumann@meyersroman.com
BLANK ROME LLP                            Tarr@BlankRome.com; EZucker@BlankRome.com
SPECTOR & COX, PLLC                       hspector@spectorcox.com
JACK SHRUM, P.A                           Jshrum@jshrumlaw.com
TN ATTORNEY GENERAL'S OFFICE              AGBankDelaware@ag.tn.gov
PAHL & MCCAY                              crobertson@pahl-mccay.com
HONIGMAN LLP                              llichtman@honigman.com
MARICOPA COUNTY ATTORNEY'S OFFICE         muthigk@mcao.maricopa.gov
                                          bsandler@pszjlaw.com;jpomerantz@pszjlaw.com;crobinson
PACHULSKI STANG ZIEHL & JONES LLP         @pszjlaw.com
EDWARDS MAXSON MAGO & MACAULAY, LLP dnewman@em3law.com
                                          nferland@barclaydamon.com;
BARCLAY DAMON LLP                         imarkus@barclaydamon.com


                                              Page 2 of 3
                Case 20-11768-CSS            Doc 398        Filed 09/08/20   Page 10 of 10
                                        Lucky Brand Dungarees, LLC, et al.
                                            Case No. 20-11768 (CSS)
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                   skaufman@skaufmanlaw.com
LANDIS RATH & COBB LLP                                mumford@lrclaw.com;jenner@lrclaw.com
ICE MILLER LLP                                        Daniel.Swetnam@icemiller.com
DOSHI LEGAL GROUP, P.C.                               amish@doshilegal.com

Edwards Maxson Mago & Macaulay, LLP                   dnewman@em3law.com; steven.caponi@klgates.com;
BURR & FORMAN LLP                                      jfalgowski@burr.com; jjoseph@burr.com
SODEXO, INC.                                          antoinette.young@sodexo.com
Buchalter, a Professional Corporation                 schristianson@buchalter.com

Count                                                 126




                                                   Page 3 of 3
